Citation Nr: 0305011	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an effective date earlier than December 17, 
1998, for the assignment of a 100 percent evaluation for 
post-traumatic stress disorder (PTSD).  

(The issue of entitlement to Special Monthly Compensation 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran had verified active service from March 1968 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO).  

The Board is undertaking additional development on the issue 
of service connection for osteoporosis as secondary to the 
service-connected hypothyroidism pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran filed a claim to increase the evaluation of 
his service-connected PTSD on December 17, 1998.  

3.  In a rating decision dated in June 2001, the RO increased 
the evaluation for the veteran's PTSD from 70 percent to 
100 percent effective from December 17, 1998.  

4.  Prior to December 17, 1998, an outpatient treatment 
record dated August 7, 1998, when viewed in conjunction with 
an examination report dated October 26, 1998, shows PTSD 
symptoms of sufficient severity to meet the rating criteria 
for a 100 percent rating for PTSD.  


CONCLUSION OF LAW

An effective date earlier than December 17, 1998, -- 
specifically, August 7, 1998, -- for the 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.157(b)(1), 3.400(o)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in June 2000 and June 2001, and the 
statement of the case (SOC) dated in May 2002, which contains 
the provisions of the VCAA, the RO provided the veteran with 
the applicable law and regulations and gave adequate notice 
as to the evidence needed to substantiate his claims.  In 
addition, the RO sent the veteran a letter in February 2002 
notifying him of the Decision Review Officer process and 
explaining to him the post-decision review process.  Further, 
the veteran was provided a letter in February 2001 that 
indicated the notification and development requirements of 
the new law, what was of record at that time, and what was 
needed to complete his claims on appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and obtained VA outpatient treatment 
records.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the duty 
to assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that he is entitled to an earlier 
effective date for the 100 percent rating assigned for his 
service-connected PTSD.  Essentially, he contends that he has 
been treated on an outpatient and inpatient basis for his 
mental disorder over a period of time and that as such, an 
earlier effective date for his PTSD is warranted in his case.  

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim for 
increase -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of receipt of the claim.

The law provides one exception to this general rule:  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  The pertinent VA regulation provides that the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination which meets certain requirements will 
be accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
38 C.F.R. § 3.157(a).  Once a formal claim for compensation 
has been allowed, receipt of a report of VA examination will 
be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157(b)(1).  The date of VA outpatient 
examination will be accepted as the date of receipt of claim.  
38 C.F.R. § 3.157(b)(1).

"When determining the effective date of an award of 
compensation benefits, the [Board] is required to review all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits."  Lalonde v. West, 12 
Vet. App. 377, 381 (1999).  Although evidence dated prior to 
the last final disallowance of the claim cannot alone lead to 
a grant of an earlier effective date, it must still be 
considered in the context of all the evidence of record, 
including evidence received since the last final disallowance 
of the claim, in determining when an increase in disability 
was ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521 
(1992); VAOPGCPREC 12-98, para. 5 (Sept. 23, 1998) 
(concluding "that, when a veteran submits a claim alleging 
an increase in disability within one year prior to VA's 
receipt of the claim and medical evidence substantiates the 
increased disability, the effective date of an award of 
increased disability compensation must be determined based 
upon the facts of the particular case . . . . [;] the record 
as a whole, including testimonial evidence, must be analyzed 
for this purpose"); see also 38 U.S.C.A. § 7104(c) (Board is 
bound in its decisions by precedent opinions of VA General 
Counsel).  An ascertainable increase in disability means an 
increase in disability to the next disability level provided 
by law for the particular disability.  See Hazan, 10 Vet. 
App. at 519 (noting that, under section 5110(b)(2), which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the 
particular disability).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of [VA] as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C. 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis.  38 C.F.R. § 3.104(a) (emphasis added).  
Section 3.156(b) of VA regulations indicates that, when new 
and material evidence is submitted during the one-year appeal 
period following notification of a decision, the finality of 
that decision is abated, thereby leaving the claim which had 
been the subject of its adjudication "pending", and section 
3.156(b) also states that the new and material evidence 
should be considered as having been filed in connection with 
that pending claim, as opposed to having been filed with a 
new claim.  This concept is reiterated in the effective date 
provision governing this situation:

(q)  New and material evidence (Sec. 
3.156)--(1)  Other than service 
department records--(i)  Received within 
appeal period or prior to appellate 
decision.  The effective date will be as 
though the former decision had not been 
rendered.

38 C.F.R. § 3.400(q); cf. VAOPGCPREC 12-98 at para. 12 
(indicating that the provision of section 3.400(q)(1)(i) that 
the effective date "will be as though the former decision 
had not been rendered" results in the former decision being 
a "nullity").  Thus, the effective date of an increased 
rating based upon new and material evidence received within 
the appeal period or prior to an appellate decision is the 
date on which the facts establish the increase or the date of 
the original claim for increase, whichever is later.  
VAOPGCPREC 12-98 at para. 13.

The procedural history of the veteran's claim in this case is 
as follows:  Service connection for PTSD was granted in a 
rating decision dated in May 1997 and an initial rating of 
10 percent was assigned, effective from the date of the 
original claim for service connection, February 21, 1997.  In 
August 1997, the veteran requested that the RO reevaluate his 
rating and referred the RO to recent VA treatment records 
which were not on file at the time of the May 1997 rating 
decision.  The RO obtained those records, and in a rating 
decision dated March 19, 1998, the RO increased the 
evaluation for PTSD from 10 percent to 30 percent, effective 
from the original date of claim, February 21, 1997.

In a statement received on December 17, 1998, -- which was 
within the appeal period of the March 19, 1998, rating 
decision -- the veteran requested an increased rating for his 
PTSD and he submitted a copy of VA outpatient treatment 
record dated August 7, 1998.  Further evidentiary development 
of the claim was accomplished, and the RO, in January 1999, 
received additional outpatient treatment reports, dating from 
1997 to December 1998.

The RO continued the 30 percent rating for PTSD in a April 
1999 rating decision, and the veteran appealed that decision 
to the Board.  During the course of the appeal period, but 
before the case was sent to the Board, further evidentiary 
development was done which ultimately resulted in the RO 
granting a 100 percent rating for PTSD in the June 2001 
rating decision which is the subject of this appeal for an 
earlier effective date.  In the June 2001 rating decision, 
the RO assigned an effective date of December 17, 1998, the 
date that the veteran requested an increased rating and 
submitted the August 1998 VA outpatient treatment record.

The Board notes that the veteran did not appeal the March 19, 
1998, rating decision which assigned a 30 percent rating for 
PTSD, and that rating decision is final.  If any of the 
evidence received within the appeal period of that decision 
pre-dates that decision, was not before the RO at the time of 
the March 19, 1998, rating decision, and may be considered 
new and material evidence on which an allowance of an 
increased rating may be granted, that decision may be 
reopened and the veteran could be assigned an effective date 
for an increased rating as of the date on which the facts 
establish the increase or the date of the original claim for 
increase, whichever is later, under 38 C.F.R. § 3.400(q)(1).  
VAOPGCPREC 12-98 at para. 13.  However, the Board has 
reviewed all the medical evidence of record and there are 
only two documents in which the symptoms of PTSD noted are 
sufficiently detailed to enable the Board to analyze whether 
an increase in disability had occurred and both of those 
records are dated after the March 19, 1998, rating decision 
and could not constitute new and material evidence of an 
increase in disability prior to that date.  In this regard, 
the Board notes that many times, as in this case, outpatient 
treatment records are comprised of brief progress notes 
regarding counseling sessions and do not provide a complete 
report of a mental status examination or address the criteria 
of the rating schedule in sufficient detail for rating 
purposes as would a VA examination scheduled specifically for 
that purpose. 

With regard to the two reports dated after the March 19, 
1998, rating decision and earlier than the December 17, 1998, 
effective date assigned for the 100 percent rating, the Board 
notes that these consist of the August 1998 report submitted 
by the veteran in December 1998 with his claim for an 
increased rating and another very detailed outpatient report 
of an examination conducted at a VA medical center (VAMC), 
dated October 26, 1998.  These VA reports may be treated as 
informal claims for an increased rating under section 
3.157(b)(1), the veteran's formal claim for increase having 
been received within one year on December 17, 1998.  However, 
even though they constitute informal claims for increase, 
they must also reflect that a degree of disability was 
present at that time to warrant a 100 percent rating in order 
to constitute the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred 
under the effective date regulation for increased ratings.  
38 C.F.R. § 3.400(o)(2).  

Concerning this, the Board finds that the degree of 
disability described in the detailed report of October 26, 
1998, is sufficiently probative of the criteria for the 100 
percent rating.  On Global of Assessment Functioning (GAF) 
Scale of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the examiner assigned a designation of 
24, reflecting behavior considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment..  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, 46-47 (1994).  The examiner noted that the 
veteran was unable to function in most areas.  The diagnosis 
was PTSD and secondary major depression, chronic, with 
psychosis.

The August 7, 1998, progress note is not nearly as detailed 
as the October 26, 1998, examination report.  However, it was 
written by the same examiner who conducted the more lengthy 
examination in October and the examiner's assessment, even 
based on this brief, apparently initial interview with the 
veteran, was the same diagnosis as rendered in October.  
Accordingly, the Board concludes that the August 7, 1998, is 
the earliest date of which it is factually ascertainable that 
increase in disability had occurred in this case which met 
the criteria for the 100 percent rating.  Thus, the Board 
concludes that an effective date earlier than December 17, 
1998, -- specifically, August 7, 1998, may be granted in this 
case for the 100 percent rating for PTSD.  38 C.F.R. 
§ 3.400(o)(2).  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than December 17, 
1998, -- specifically, August 7, 1998, -- for the 100 percent 
evaluation for PTSD is granted.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


